Citation Nr: 1514809	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  10-46 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right ankle disability. 

2.  Entitlement to service connection for a back disability, as secondary to a right ankle disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder (claimed as a mental disorder, or nerves). 


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esquire


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to April 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In April 2012, the Veteran failed to appear at a scheduled hearing before the Board.  Without good cause shown for the failure to appear, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).  However, in June 2012 the Veteran testified before a Decision Review Officer (DRO) at the RO, and a transcript of that proceeding is of record.

The case was previously before the Board in April 2013 at which time the Board reopened the claim of entitlement to service connection for a right ankle disability, and remanded the reopened claim, as well as the additional claims at issue, for additional development and consideration, including specifically providing him additional notice, obtaining additional records and documentation, and scheduling the him for VA examinations in conjunction with his claims.  That development having been completed, the case has been returned to the Board.

However, with regard to the service connection claims for the right ankle and low back disorders, the Board is not satisfied that there has been substantial compliance with the remand directive, as will be explained below.  Stegall v. West, 11 Vet. App. 268 (1998).  Although further delay is regrettable, these claims must again be REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have a current psychiatric disorder, other than substance abuse disorder with alcohol and marijuana dependence, which, as a primary disorder, is not a disability for which service connection may be granted.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 105, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

VA has met its duty to notify by providing the Veteran with a December 2008 letter that gave notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  After issuance of this letter and the opportunity for the Veteran to respond, the claim was initially adjudicated in a January 2010 rating decision, and readjudicated in the October 2010 Statement of the case (SOC) and the February 2012 and November 2014 supplemental statements of the case (SSOC's).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and lay statements and argument in support of his claim have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Additionally, a VA psychiatric examination was performed in October 2014.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The October 2014 examination report is adequate to decide this claim, as the report is based on a review of the Veteran's claims file and reported history, describes the current clinical findings made on examination in sufficient detail so that the Board's review is a fully informed one, and adduces opinions with sufficient supporting explanation that enable the Board to make fully informed decisions on this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Accordingly, VA's duty to assist by obtaining records and providing a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directive concerning this issue.  See Stegall, 11 Vet. App. 268; Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II. Analysis

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran contends that he suffers from a psychiatric disorder which had its onset during active duty service.  He asserts that he has experienced psychiatric symptoms, such as "stress" and/or nervousness, continuously since service.  See DRO Hearing Transcript. 

Service treatment records do reflect that the Veteran was treated for a "nerve problem" and prescribed valium in April 1974.  In addition, service personnel records show that the Veteran encountered both disciplinary and training problems during his time on active duty.  See Service Personnel Records, Article 15 and Classification Board Action Reports.  The March 1974 separation examination is silent as to complaints, treatment, or diagnoses relating to a psychiatric disorder. 

Following service, VA mental health treatment and vocational rehabilitation records reflect diagnoses of substance abuse disorder, including alcohol and marijuana dependence.  See, e.g., June 2008 VA Mental Health Counseling Group Notes (reflecting a diagnosis of chemical dependence); September 2008 VA Mental Health Outpatient Treatment Discharge Summary (noting that the Veteran underwent an outpatient substance abuse rehabilitation program and reflecting diagnoses of alcohol and cannabis dependence); May 2011 VA Vocational Assessment Profile (reflecting a diagnosis of substance abuse disorders, including alcohol and cannabis dependence, and noting no observed personality disorders or additional diagnosed psychosocial disorders); January 2012 VA Vocational Rehabilitation Note (reflecting that the Veteran denied having any other psychiatric and emotional problems, other than problems with alcohol and drugs, and stating that he ); December 2012 VA Psychiatry Treatment Plan (reflecting Axis I diagnoses of Alcohol Dependence, in remission, and Cannabis Dependence, in remission). 

The Veteran underwent VA psychiatric examination in October 2014.  The examining VA clinical psychologist diagnosed alcohol use disorder in full sustained remission and cannabis use disorder in full sustained remission.  The examiner stated that the Veteran "did not report [symptoms] indicative of a depressive mood disorder, anxiety disorder, or trauma/stressor disorder."  Furthermore, although "aspects of his behaviors could be interpreted to demonstrate difficulties with authority and social norms at times, he is not opined to qualify for [a diagnosis] of a full personality disorder."  Rather, based on a psychiatric evaluation of the Veteran, a review of the medical evidence of record, his reported mental health, social, marital, family, occupational, and educational history, and his psychological symptomatology, the examiner found that "[a]t this time, there is no indication of an active DSM-5 [diagnosis] of a [mental health] condition for this veteran beyond [his history] of alcohol/cannabis use disorders in full sustained remission (hence presently inactive based on available data)."  The examiner further stated that, based on the Veteran's reported history and records of VA counseling and mental health assessment, the Veteran's substance abuse disorders existed prior to service.  Moreover, the "nerve trouble" noted in the Veteran's STR's " appear[ed] to be [either] a transient response to his being subject to disciplinary issues towards the end of his military career, rather than an indication of a chronic/persistent [mental health] problem, [or] . . . an artifact of ongoing cannabis use during service."   


Based on the foregoing, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  In this regard, the Veteran's only currently diagnosed mental health pathology consists of alcohol use disorder and cannabis use disorder.  VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  See also 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  The Veteran filed his claim for service connection in 2009, so after October 31, 1990.  Therefore, service connection for alcohol and cannabis use disorder as directly related to active duty service must be denied as a matter of law.  38 U.S.C.A. §§ 105, 1110.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

There are no additionally diagnosed psychiatric disorders aside from his substance abuse conditions.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran was noted to have a "nerve problem" during active service, there is no competent medical evidence of a current psychiatric disorder for which service connection is available.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury); Gilpin, 155 F.3d 1353.  See also Chelte v. Brown, 10 Vet. App. 268 (1997).  (A "current disability" means a disability shown by competent medical evidence to exist.).   


In the absence of proof of a present disability, there can be no valid claim.  Rabideau, 2 Vet. App. at 143.  Here, there is no competent diagnosis of a psychiatric disorder, other than the alcohol and cannabis dependence previously discussed.  Therefore, service connection for an acquired psychiatric disorder is not warranted.  


ORDER

Service connection for an acquired psychiatric disorder is denied.


REMAND

While the Board sincerely regrets the delay, the remaining claims for service connection for a right ankle disorder and low back disability must be remanded again for further development because there has not been substantial compliance with the directives of the April 2013 Board remand concerning these issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Specifically, as concerning the service connection claim for a right ankle disorder, as noted, the Board remanded the claim for a VA examination and opinion addressing the nature and likely etiology of the ankle condition.  Specifically, the Board instructed that the VA examiner "address the in-service findings relating to a twisted right ankle in March 1971, an injured right ankle in October 1972, the 1974 Report of Medical History and separation examination showing a history of a twisted right ankle in 1971, as well as the Veteran's reports regarding his in-service injuries and a continuity of symptomatology since service" (emphasis added).  Although the October 2014 VA examination and opinion provided pursuant to the Board's remand addressed the Veteran's STRs reflecting an in-service injury to his right ankle, the examiner failed to adequately address the Veteran's reports of continuous symptoms during and since his active duty service.  Rather, the VA examiner's opinion that the Veteran's right ankle disorder was less likely than not related to his active service was based solely upon the absence of complaints of or treatment for any ankle condition following his initial 1972 ankle injury and for many years post-service.  See October 2014 Ankle Conditions Disability Benefits Questionnaire (DBQ).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning).  Accordingly, because the examiner did not consider, or even mention, the Veteran's reports regarding the continuity of his right ankle symptoms since service, reexamination is warranted so that an opinion can be provided that is supported by an explanation and takes this pertinent evidence into account.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (VA has discretion to arrange for a medical examination of the Veteran when deemed necessary to make an informed decision on the claim); accord Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).

With regard to his claim for service connection for a back disability, because the claim is based in part upon a secondary theory of entitlement (as due to the right ankle disability), it is inextricably intertwined with the issue of entitlement to service connection for a right ankle disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  See also June 2010 DRO Hearing Testimony (testifying that he is seeking entitlement to service connection for a low back disability on a secondary basis, and asserting that his right ankle disability causes a disturbance in his gait, which in turn, results in back problems); October 2014 Back Conditions DBQ (reflecting the Veteran's report that his back disorder had its onset during his active service, in 1972).  Therefore, the claim for service connection for a right ankle disability must be addressed before the Board can adjudicate the back issue.  As such, it is again deferred.  The Board notes that should service connection for a right ankle/foot disability be granted on appeal, the Veteran should be afforded a VA examination in order to determine whether a low back disability is at least as likely as not caused by or aggravated by the right ankle/foot disability.  

As the case must be remanded for the foregoing reason, any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since October 2014.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination for his claimed right ankle disorder.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed. 

The examiner should identify all current right foot and ankle disorders.  Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose.

With regard to each diagnosed right foot and ankle disorder, the examiner should opine as to whether it at least as likely as not (probability of 50 percent or greater) that any diagnosed right ankle or foot disorder(s) had its(their) clinical onset in service or is(are) otherwise related to any in-service event, disease, or injury.  

In addition, if any arthritis is diagnosed, the examiner is asked to opine as to whether it is at least as likely as not (i.e., at least a 50-50 percent probability) that such arthritis became manifest to a degree of 10 percent within one year from date of termination of service.  

In providing this opinion, the examiner must address the in-service findings relating to a twisted right ankle in March 1971, an injured right ankle in October 1972, and the 1974 Report of Medical History and separation examination showing a history of a twisted right ankle in 1971.  In addition, the examiner must address the Veteran's reports and testimony regarding his in-service injury and immobilization of the right ankle, as well as his competent reports of experiencing intermittent right ankle symptomatology since his injury.  Specifically, the examiner should consider the January 2001 VA examination finding evidence of an previous healed fracture with associated degenerative changes, the Veteran's contentions contained in his June 2010 DRO Hearing Testimony, and the records of VA treatment noting right ankle pain and a "history of injury while on active duty."  See, e.g., March 2009, February 2010, and November 2013 VA Podiatry Notes.  

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.


The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Schedule the Veteran for a VA orthopedic examination for his claimed low back disability.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed. 

The examiner should identify all current back disabilities.  Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose.

With regard to each diagnosed back disorder, the examiner should opine as to whether it at least as likely as not (probability of 50 percent or greater) that any diagnosed right ankle or foot disorder(s) had its(their) clinical onset in service or is(are) otherwise related to any in-service event, disease, or injury.  

In addition, if any arthritis is diagnosed, the examiner is asked to opine as to whether it is at least as likely as not (i.e., at least a 50-50 percent probability) that such arthritis became manifest to a degree of 10 percent within one year from date of termination of service.  


In providing this opinion, the examiner must address the Veteran's reports and testimony that his back symptomatology first manifested during his active service, immediately following his right ankle injury.  See, e.g., June 2010 DRO Hearing Testimony; October 2014 Back Conditions DBQ (dating the onset of his back pain to 1972).  

If, and only if, a right ankle/foot disability is found to be related to the Veteran's period of active military service, the examiner is also asked to opine as to whether it is at least as likely as not (at least a 50-50 percent probability) that any diagnosed low back condition was either (a) caused by, or (b) aggravated by (that is, made permanently worse by) the Veteran's right ankle disability.  

In providing this opinion, the examiner must address the Veteran's contentions that his right ankle/foot disability affects his ability to walk and results in an altered gait which resulted in a back disability.  The examiner should address the impact of such altered gait, if any, upon the back condition.

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand. If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on the merits. If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


